DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7-9 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (EP 3153147 cited in the IDS filed on 10/15/2021).
Regarding Claim 1, Hashimoto teaches in Figures 1-7 and respective portions of the specification of: a method of controlling an electric moving vehicle, the method comprising: 
determining whether a user manipulation of the electric moving vehicle is present based on a presence or an absence of a user input (see steps S1, S2 in Figure 5) on the electric moving vehicle (see paragraph [0051]); and 
braking an electric motor that drives at least one wheel of the electric moving vehicle using a softlock method of shorting electrodes of the electric motor without applying power to the electric motor when the user manipulation is absent (see at least paragraph [0109] where the control unit 16 may short the phases of the motors 20 for short-circuit braking of the motors 20 to brake the rear wheels 13).

Regarding Claim 2, Hashimoto teaches a short brake phenomenon in which a constant force is applied to the electric motor with a counter electromotive force generated by shorting the electrodes of the electric motor (see at least paragraph [0107] where Hashimoto disclose the motor’s drive in reverse as a short-circuit brake).
Regarding Claim 3, Hashimoto teaches the braking comprises: initially applying the softlock method to the electric motor when the user manipulation is absent; and applying a hardlock method of forcefully braking the electric motor by applying power required to brake the electric motor, in response to a movement of the electric moving vehicle in a state in which the user manipulation is absent during applying the softlock method (see paragraph [0111] where Hashimoto determines if slope cases the wheels to rotate, when a user manipulation is absent, a hardlock reverse braking is applied).
Regarding Claim 4, Hashimoto teaches the braking further comprises: determining whether the electric moving vehicle is positioned on a flat surface or on a slope based on a gradient of the electric moving vehicle, when the user manipulation is absent; applying the softlock method to the electric motor when the electric moving vehicle is positioned on the flat surface; and applying a hardlock method of forcefully braking the electric motor by applying power required to brake the electric motor when the electric moving vehicle is positioned on the slope (see paragraph [0111] where Hashimoto disclose when a on a slope the rear wheels may rotate during short-circuit braking (softlock), Hashimoto then disclose it is preferable to use reverse braking (hardlock) when on a slope).
Regarding Claim 7, Hashimoto teaches the user manipulation is determined to be present by measuring a magnitude of a force that is applied to the electric moving vehicle by a user (see at least paragraph [0046]).
Regarding Claim 8, Hashimoto teaches the electric moving vehicle is configured as a moving device in a structure which enables a person to be aboard (see Figure 2 where a user can be aboard seat 37).
Regarding Claim 9, Hashimoto teaches in Figures 1-7 and respective portions of the specification of a non-transitory computer-readable recording medium storing a program (control unit 16; process shown in Figure 5) for controlling an electric moving vehicle (10), the program when executed by a processor (16) performing the control method comprising: determining whether a user manipulation of the electric moving vehicle is present based on a presence or an absence of a user input (see steps S1, S2 in Figure 5) on the electric moving vehicle(see paragraph [0051]); and braking an electric motor that drives at least one wheel of the electric moving vehicle using a softlock method of shorting electrodes of the electric motor without applying power to the electric motor when the user manipulation is absent (see at least paragraph [0109] where the control unit 16 may short the phases of the motors 20 for short-circuit braking of the motors 20 to brake the rear wheels 13).
Regarding Claim 10, Hashimoto teaches in Figures 1-7 and respective portions of the specification of a safety control apparatus of an electric moving vehicle, comprising: a manipulation detector (operating sensing means 24) configured to detect whether a user manipulation of the electric moving vehicle is present based on a presence or an absence of a user input (see steps S1, S2 in Figure 5) on the electric moving vehicle (10); and a controller (16) configured to brake an electric motor (20) that drives at least one wheel (13) of the electric moving vehicle using a softlock method of shorting electrodes of an electric motor without applying power to the electric motor when the user manipulation is absent (see at least paragraph [0109] where the control unit 16 may short the phases of the motors 20 for short-circuit braking of the motors 20 to brake the rear wheels 13).
Regarding Claim 11, Hashimoto teaches a short brake phenomenon in which a constant force is applied to the electric motor with a counter electromotive force generated by shorting the electrodes of the electric motor (see at least paragraph [0107] where Hashimoto disclose the motor’s drive in reverse as a short-circuit brake).
Regarding Claim 12, Hashimoto teaches Hashimoto teaches the braking comprises: initially applying the softlock method to the electric motor when the user manipulation is absent; and applying a hardlock method of forcefully braking the electric motor by applying power required to brake the electric motor, in response to a movement of the electric moving vehicle in a state in which the user manipulation is absent during applying the softlock method (see paragraph [0111] where Hashimoto determines if slope cases the wheels to rotate, when a user manipulation is absent, a hardlock reverse braking is applied).
Regarding Claim 13, Hashimoto teaches Hashimoto teaches the braking further comprises: determining whether the electric moving vehicle is positioned on a flat surface or on a slope based on a gradient of the electric moving vehicle, when the user manipulation is absent; applying the softlock method to the electric motor when the electric moving vehicle is positioned on the flat surface; and applying a hardlock method of forcefully braking the electric motor by applying power required to brake the electric motor when the electric moving vehicle is positioned on the slope (see paragraph [0111] where Hashimoto disclose when a on a slope the rear wheels may rotate during short-circuit braking (softlock), Hashimoto then disclose it is preferable to use reverse braking (hardlock) when on a slope).
Regarding Claim 16, Hashimoto teaches the user manipulation is determined to be present by measuring a magnitude of a force that is applied to the electric moving vehicle by a user (see at least paragraph [0046]).
Regarding Claim 17, Hashimoto teaches the electric moving vehicle is configured as a moving device in a structure which enables a person to be aboard (see Figure 2 where a user can be aboard seat 37).

Allowable Subject Matter
Claims 5-6 and 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for the indication of allowable subject matter in this case is the inclusion of: in combination with the other elements recited, not found in the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618